Title: To James Madison from Robert Wright, 27 January 1809
From: Wright, Robert
To: Madison, James



Sir,
Annapolis Jany. 27. 1809.

If You have not Selected a private Secretary, I shall feel myself highly gratified, and my Son Gustavus W. T. Wright highly honored by that Appointment.
In Justice to him I feel it my Duty to say No Youth in America possesses nicer Feelings of Honor.  His Latin Greek and French Education with Mathematics Philosopy & at Washington College has been attested by the Degrees of Bachelor and Master of Arts, after which he spent two Years at Williamsburg, where he went through a Course of Lectures, the first year on the Wealth of Nations, the next on the Law of Nations, philosophy &c. and Bishop Madison in a Letter, to me, has said "That from his Talents an Industry he would not only make an Useful but an ornamental Member of Society".  Since then he has been two Years at Annapolis at the Head of a Speaking Club.  This winter he has chosen retirement, at my Blakeford Estate, for the purpose of Study.  Tho’ he is never Sick his Health is too delicate for the Army.  His prospects for a high Grade in Society in Such a School, under Your imposing auspices, would revive the Spirits of a whole Family not yet recovered from the Loss of our dear Louisa, would introduce to Your Knowledge a young Gentleman whose Habits and Manners would justify your Selection, and whose Conversation would frequently sweeten your Retirement from the Fatigues of Duty.  His Moral Character is not less conspicuous nor his political less orthodox than any Man’s.  I am Sir, with Respects to Mrs. Madison, Yr. Most respectful friend & Hbl. Servt.

Robert Wright


Judge Nicholson, Colo. Reed, Ed. Lloyd Esqr. & Gen. Smith will enforce my Recommendation.

